Title: David Humphreys to John Adams, 20 November 1784
From: Humphreys, David
To: Adams, John


        
          Sir
          Paris Novr 20th 1784
        
        By the papers which I have the honor to enclose to your Excellency herewith you will be informed that I have received official Instructions to procure the several honorary presents which have been voted by Congress to different officers in their service during the late war, together with a Draft on M. Grand Banker at Paris for the amount of the expence—but I must beg leave further to inform you, Sir, that as M. Grand has no monies of the United States in his

hands except what are already appropriated to particular uses, a delay must necessarily take place in carrying the pleasure of Congress into effect unless a sufficient sum can be drawn from some other fund. I have therefore earnestly to request that you will be pleased to give the necessary order for having to the amount of one thousand Louis d’ors of the Monies of the United States in Holland applyed to this purpose— This I am the rather emboldened to ask from an intimate knowledge of the sentiments of the late Ministers, (Genl Lincoln & Mr Morris,) in whose Departments the business was; and from a persuasion that any further delay would be disagreeable to the Supreme Power, who had so long since signified its pleasure on the premises—
        I have the honor to be / With the most perfect respect / Your Excellency’s / Most obedt and / Most humble Servant
        
          D Humphreys
        
      